Title: From George Washington to Charles Lee, 31 July 1797
From: Washington, George
To: Lee, Charles



Dear Sir,
Mount Vernon 31st July 1797

Your letter of the 24th Inst. came to hand by last Post. The demand of Mr Monroe is no more than another card played in the same game. The moment I can get at my Papers (for having no convenient place yet to arrange them, they remain in an indigested mass) I will send you a copy of that which you require.
A Lady of my acquaintance (who lives at a distance from hence) being under some apprehension of an approaching Cancer, has written several times without obtaining satisfactory information, to know if the Nephew of Doctr Tate (his name I am unacquainted with) still lives in Philadelphia—in what part of the City—and

whether his applications for Cancerous complaints are attended with the success his Uncles were.
If it is not too much trouble you will oblige me, and in a more especial manner the Lady by solving the foregoing questions. Let the information be the entire subject of a letter, that I may send it with or without your signature to the person, for whose satisfaction it is required.
Several late publications in France, speak a language which it is presumed was not expected by some of its advocates here; And considering the characters from whence it proceeds and the changes which have taken Place in their late actions, auger something more favorable, than was to be expected from the conduct of the Directory, of that Country. With Great Esteem & regard I am always Your Affece Hble Servt

Go: Washington

